Order of the Surrogate’s Court of Kings county denying motion to vacate and set aside transcript of decree reversed on the law and the facts, with ten dollars costs and disbursements to appellants, payable out of the estate, and matter remitted to the Surrogate’s Court for action in accordance with this decision. The decree was not doeketable as a money judgment. (Surr. Ct. Act, § 87.)* The surrogate has power to undo that which was improperly done. He should, therefore, vacate and set aside the transcript, so that the records of the court may be in proper form. An application can then be made ex parte to the Supreme Court, based on the new state of the record in the Surrogate’s Court, to cancel the judgment of record entered on the improperly issued transcript, which, because of the surrogate’s corrective action with respect to his own records, would then have no valid basis. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.

See Surr. Ct. Act, § 81.— [Rep.